                    Case 21-03864            Doc 1       Filed 03/25/21 Entered 03/25/21 11:28:39                              Desc Main
                                                           Document     Page 1 of 25

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Landscape Consultants, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA Phil Robin Landscapes
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  165 E North Ave.                                                9541 Witham
                                  Villa Park, IL 60181                                            Woodridge, IL 60517
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  DuPage                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       N/A


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-03864               Doc 1        Filed 03/25/21 Entered 03/25/21 11:28:39                                Desc Main
                                                               Document     Page 2 of 25
Debtor    Landscape Consultants, Inc.                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                2389

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Rusthoven Enterprises LLC                                    Relationship             Affiliate
                                                            Northern District of
                                                 District   Illinois                      When    3/24/21                Case number, if known    TBD
Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                    Case 21-03864      Doc 1     Filed 03/25/21 Entered 03/25/21 11:28:39                     Desc Main
                                                   Document     Page 3 of 25
Debtor   Landscape Consultants, Inc.                                                 Case number (if known)
         Name




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                          page 3
                    Case 21-03864          Doc 1          Filed 03/25/21 Entered 03/25/21 11:28:39                               Desc Main
                                                            Document     Page 4 of 25
Debtor   Landscape Consultants, Inc.                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                          Document     Page 5 of 25
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                          Document     Page 6 of 25
                      Case 21-03864                    Doc 1         Filed 03/25/21 Entered 03/25/21 11:28:39                                      Desc Main
                                                                       Document     Page 7 of 25

 Fill in this information to identify the case:
 Debtor name Landscape Consultants, Inc.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                            Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 The Hartford Fin.                                                                      Disputed                                                                          Unknown
 Serv. Group
 Attn: Spilotro Law
 Group, LLC
 6160 N. Cicero Ave.,
 Suite 650
 Chicago, IL 60646
 Department of the                                                                      Contingent                                                                        Unknown
 Treasury                                                                               Unliquidated
 Internal Revenue                                                                       Disputed
 Service
 PO Box 7346
 Philadelphia, PA
 19101
 Illinois Department                                                                    Contingent                                                                        Unknown
 of Revenue                                                                             Unliquidated
 Bankruptcy Unit                                                                        Disputed
 P O Box 19035
 Springfield, IL 62794
 Illinois Dept of                                                                       Contingent                                                                        Unknown
 Agriculture                                                                            Unliquidated
 Bureau of                                                                              Disputed
 Environmental
 Programs
 2280 Bethany Road,
 Suite B
 DeKalb, IL 60115
 Illinois Dept. of                                                                      Contingent                                                                        Unknown
 Employment Sec.                                                                        Unliquidated
 Benefit Payment                                                                        Disputed
 Control Division
 P O Box 4385
 Chicago, IL 60680
 Int'l Union of Op.                                             Litigation Claim        Contingent                                                                        Unknown
 Eng. (Local 150)                                               (ERISA)                 Unliquidated
 Attn: Legal Dept.                                                                      Disputed
 6140 Joliet Rd.
 La Grange, IL 60525

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
  Case 21-03864        Doc 1     Filed 03/25/21 Entered 03/25/21 11:28:39            Desc Main
                                   Document     Page 8 of 25



                                      RESOLUTION
                                              of
                             LANDSCAPE CONSULTANTS, INC.
                                 (an Illinois Corporation)

                                 Effective as of March 25, 2021

        The undersigned, in his capacity as the president, sole shareholder, and sole director
(collectively, the “Director”) of Landscape Consultants, Inc., an Illinois corporation (the
“Company”), hereby consent in writing to the following resolutions.

       WHEREAS, the Director has considered the financial and operational aspects of the
Company’s business and the recommendations of the Company’s professionals and advisors, and
adopts the following resolutions by written consent;

        NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Director, it is
desirable and in the best interest of the Company, its creditors, equity holder, and other interested
parties to file a petition (the “Petition”) seeking relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern
District of Illinois (the “Bankruptcy Court”);

         RESOLVED FURTHER, that the Petition is adopted in all respects. Brian Rusthoven (the
“Authorized Agent”) is hereby authorized and directed, on behalf of the Company, to execute the
Petition or authorize the execution of a filing of the Petition by the Company and to cause the same
to be filed with the Bankruptcy Court at such time as the Authorized Agent considers it appropriate;

        RESOLVED FURTHER, that the Authorized Agent shall be, and hereby is, authorized,
directed, and empowered on behalf of and in the name of the Company to execute, verify, and
cause to be filed such requests for relief from the Bankruptcy Court as the Authorized Agent may
deem necessary, proper, or desirable in connection with the Petition, with a view to successful
prosecution thereunder;

        RESOLVED FURTHER, that the Authorized Agent is authorized to execute and file on
behalf of the Company all petitions, schedules, lists, and other motions, papers, or documents, and
to take any and all action that it deems necessary or proper to obtain appropriate relief for the
Company, including, without limitation, any action necessary to maintain the ordinary course
operation of the Company’s business;

       RESOLVED FURTHER, that the law firm of Levenfeld Pearlstein, LLC shall be, and
hereby is, employed as general bankruptcy counsel for the Company in the Company’s chapter 11
case;

       RESOLVED FURTHER, that the Authorized Agent is authorized and empowered on
behalf of, and in the name of, the Company to retain and to employ other attorneys, brokers,
investment bankers, accountants, restructuring professionals, financial advisors, and other
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                          Document     Page 9 of 25
            Case 21-03864                    Doc 1          Filed 03/25/21 Entered 03/25/21 11:28:39                                         Desc Main
                                                             Document     Page 10 of 25


                                                            un ited     stat:L?,?x,Hlri:*c o urt
  ln   re    Landscape Congultants,             lnc.                                                                  Case No.
                                                                                     Debtor(s)                        Chapter ll
                                                       LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 100?(a)(3) for filing in this Chapter 1I Case


 Name and last known address or place                     of     Security Class Number of             Securities                 Kind of Interest
 business of holder

 Brian Rusthoven                                                                       100%                                      Equity
 9541Witham
 Woodridge, lL 60517


DECLARATION LINDER PENALTY OT'PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my inforrnation and belief.




 Date       March 25, 2021
                                                                                            Brian R. Rusthoven

                      Penalty   for naking afalse statement of concealing propeaT.' Fine ofrry to $500,000 or imprisorment for up to   5 years or both.
                                                                         18 U.S.C. $$ 152 and 3571.




Sheet 1   of I in List ofEquity Security Holders
Softmre Copyright (c) 199&.2020 Best Case, LLC - w.best€se.com                                                                                            Best Cese Bankruptcy
                 Case 21-03864                    Doc 1          Filed 03/25/21 Entered 03/25/21 11:28:39              Desc Main
                                                                  Document     Page 11 of 25



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Landscape Consultants, Inc.                                                                Case No.
                                                                                   Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Landscape Consultants, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 March 25, 2021                                                         /s/ Harold D. Israel
 Date                                                                Harold D. Israel
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Landscape Consultants, Inc.
                                                                     Levenfeld Pearlstein, LLC
                                                                     2 N. LaSalle St.
                                                                     Suite 1300
                                                                     Chicago, IL 60602
                                                                     312-346-8380
                                                                     hisrael@lplegal.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 12 of 25
    Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                             Document     Page 13 of 25


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                      A & W Trailer
                      17 W 411 N Frontage Rd
                      Darien, IL 60561


                      AAA Garage Door
                      330 W Stone
                      Villa Park, IL 60181


                      AK Mulch
                      631 E. Wildwood
                      Villa Park, IL 60181


                      AmTrust
                      59 Maiden Lane
                      New York, NY 10038


                      Anderson Landscape Supply
                      787 S. Route 83
                      Elmhurst, IL 60126


                      AT&T
                      PO Box 6416
                      Carol Stream, IL 60197


                      Atomic Transmissions
                      100 E North Ave
                      Villa Park, IL 60181


                      Big Trees, Inc
                      PO Box 1344
                      Joliet, IL 60434


                      Breezy Hill Nursery
                      530 288th Ave
                      Salem, WI 53168


                      Buttrey Rental
                      216 W Ogden
                      Westmont, IL 60559


                      Card Services
                      PO Box 60517
                      City of Industry, CA 91716
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 14 of 25



                  Cedar Path Nursery
                  15235 W Bruce Road
                  Homer Glen, IL 60491


                  Central Sod
                  25605 W 111th
                  Plainfield, IL 60585


                  City of Chicago
                  Dept of Finance
                  PO Box 88292
                  Chicago, IL 60680


                  City of Oak Brook Terrace
                  17W275 Butterfield Rd
                  Villa Park, IL 60181


                  CJ Fiore Nursery
                  16606 W Highway 22
                  Lincolnshire, IL 60069


                  Clarendon Hardware
                  15 S Prospect
                  Clarendon Hills, IL 60514


                  Clarendon Hills Park District
                  315 Chicago Avenue
                  Clarendon Hills, IL 60514


                  CNA Surety
                  PO Box 957312
                  Saint Louis, MO 63195


                  College of DuPage
                  425 Fawell Blvd
                  Rm 2525
                  Glen Ellyn, IL 60137


                  Competitve Yard Worx
                  526 Ball Ave
                  DeKalb, IL 60115
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 15 of 25



                  Construction Industry Research and
                  Service Trust Fund
                  6140 Joliet Road
                  Countryside, IL 60525


                  Cook County Collector
                  69 West Washington, Suite 2830
                  Chicago, IL 60602


                  Costco
                  830 E. Boughton Rd
                  Bolingbrook, IL 60440


                  Countryside Welding
                  2 N 175 N. Schmale Rd
                  Glendale Heights, IL 60139


                  Curb Cutters
                  463 DuPahze
                  Naperville, IL 60565


                  D n B Auto Glass
                  446 East St Charles Rd Unit C
                  Villa Park, IL 60181


                  Danzi Bros
                  38575 DuPont
                  Selbyville, DE 19975


                  Dawson's Tree Service
                  PO Box 1363
                  Elmhurst, IL 60126


                  Dazzle Auto Detail
                  187 E. North Ave
                  Villa Park, IL 60181


                  DeGroot, Inc
                  P.O. Box 934
                  Coloma, MI 49038


                  DeLuxe Business Solutions
                  PO Box 742572
                  Cincinnati, OH 45274
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 16 of 25



                  Department of the Treasury
                  Internal Revenue Service
                  PO Box 7346
                  Philadelphia, PA 19101


                  Des Plaines Material
                  1269 E. Golf Rd
                  Des Plaines, IL 60016


                  DeVroomen Bulb Co
                  PO Box 189
                  Russell, IL 60075


                  Direct Marketing Service
                  2603 W. 22nd St
                  Oak Brook, IL 60523


                  Dirt, Inc
                  8081 Cottage Hill Rd
                  Mobile, AL 36695


                  Distant Horizon, Inc
                  PO Box 574
                  Frankfort, IL 60423


                  DK Organics
                  725 N Skokie Highway
                  Lake Bluff, IL 60044


                  DMJ Automotive
                  603 S.LaGrange Rd
                  La Grange, IL 60525


                  Downers Grove Auto Rebuilders
                  721 Ogden
                  Downers Grove, IL 60515


                  DuPage County Treasurer
                  421 N. County Farm Road
                  Wheaton, IL 60187


                  DuPage Topsoil
                  540 Topsoil Dr
                  West Chicago, IL 60185
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 17 of 25



                  DuPage Welding
                  847 S Westgate
                  Addison, IL 60101


                  Elmhurst Auto Care
                  207 E North Ave
                  Villa Park, IL 60181


                  Elmhurst Chicago Stone
                  400 W. 1st St
                  Elmhurst, IL 60126


                  Engineering Resource Associates
                  3 S 701 West Ave, #150
                  Warrenville, IL 60555


                  Excalabur Detailing
                  232 W. Stone
                  Villa Park, IL 60181


                  Focal Point Communications
                  61 Circle Freeway Dr
                  Cincinnati, OH 45246


                  Frank Gentile
                  100 E North Ave
                  Villa Park, IL 60181


                  Frankenmuth Insurance
                  One Mutual Ave
                  Frankenmuth, MI 48787


                  Franks Auto
                  305 Main St
                  West Chicago, IL 60185


                  Gary Galassi Stone
                  44 Devonwood Ave
                  Romeoville, IL 60446


                  GIE + EXPO
                  PO Box 139
                  New Albany, IN 47151
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 18 of 25



                  GMAC
                  PO Box 9001948
                  Louisville, KY 40290


                  Grabowski Law Center
                  1400 E LakeCook Rd - #110
                  Lincolnshire, IL 60069


                  Grange Insurance
                  PO Box 1218
                  Columbus, OH 43216


                  Groot Disposal
                  PO Box 535233
                  Pittsburgh, PA 15253


                  Hartford Insurance
                  PO Box 660916
                  Dallas, TX 75266


                  Henry Rosedale
                  3 N 770 Woodland
                  West Chicago, IL 60185


                  Hidden Gardens
                  16 W 658 Frontage Rd
                  Willowbrook, IL 60527


                  Hinsdale Engineering
                  514 S Grant
                  Hinsdale, IL 60521


                  Hinsdale Nursery
                  7200 S Madison
                  Hinsdale, IL 60521


                  Home Depot
                  PO Box 6029
                  The Lakes, NV 88901


                  Homer Industries
                  14000 Archer
                  Lockport, IL 60441
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 19 of 25



                  Honey Bucket
                  PO Box 491
                  Elmhurst, IL 60126


                  Hortica
                  PO Box 8017
                  Stevens Point, WI 54481


                  ICW Group
                  PO Box 85563
                  San Diego, CA 92186


                  Illinois Commerce Commission
                  9511 W. Harrison
                  Des Plaines, IL 60016


                  Illinois Department of Revenue
                  Bankruptcy Unit
                  P O Box 19035
                  Springfield, IL 62794


                  Illinois Dept of Agriculture
                  Bureau of Environmental Programs
                  2280 Bethany Road, Suite B
                  DeKalb, IL 60115


                  Illinois Dept of Public Health
                  535 W Jefferson St
                  Springfield, IL 62761


                  Illinois Dept. of Employment Sec.
                  Benefit Payment Control Division
                  P O Box 4385
                  Chicago, IL 60680


                  Illinois Landscape Supply
                  60 Wolf Road
                  Oswego, IL 60543


                  Illinois Portable Truck Inspection
                  PO Box 460
                  Palos Park, IL 60464
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 20 of 25



                  Illinois Tollway Authority
                  PO Box 5544
                  Chicago, IL 60680


                  Insurance Solutions Network
                  PO Box 6000
                  Villa Park, IL 60181


                  Int'l Union of Op. Eng. (Local 150)
                  Attn: Legal Dept.
                  6140 Joliet Rd.
                  La Grange, IL 60525


                  Jaso Enterprises
                  10161 49th St N - Unit W
                  Pinellas Park, FL 33782


                  Jesse's Auto Repair
                  335 Stone
                  Villa Park, IL 60181


                  Kieft Bros
                  837 S. Riverside Dr
                  Elmhurst, IL 60126


                  Kovar Signs
                  401 N. Cass
                  Westmont, IL 60559


                  Kustom Kar Solutions
                  469 N. York
                  Elmhurst, IL 60126


                  LaGrange Materials
                  223 Tilden
                  La Grange, IL 60525


                  Landscape Materials
                  27 W 130 North Ave
                  West Chicago, IL 60185


                  Lang Ice Company
                  3600 W 59th St
                  Chicago, IL 60629
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 21 of 25



                  Lincoln Retirement Financial Servic
                  PO Box 2248
                  Fort Wayne, IN 46801


                  Local 150 IUOE Vacation Savings Pla
                  Local 150 Legal Department
                  6140 Joliet Road
                  Countryside, IL 60525


                  Lurveys
                  2550 E Dempster
                  Des Plaines, IL 60016


                  Marsan Turf & Irrigation
                  519 Terrace Dr
                  San Dimas, CA 91773


                  Menards
                  521 E. North
                  West Chicago, IL 60185


                  Meno Stone
                  10800 Rt 83
                  Lemont, IL 60439


                  Metal Supermarkets
                  1187 N. Ellsworth
                  Villa Park, IL 60181


                  Midwest Groundcovers
                  PO Box 748
                  Clarendon Hills, IL 60514


                  Midwest Operating Engineers F. B. F
                  6150 Joliet Road
                  La Grange, IL 60525


                  Midwest Operating Engineers Pension
                  Local 150 Legal Department
                  6140 Joliet Road
                  Countryside, IL 60525


                  Murillo Carpentry
                  1466 Aspen Circle
                  Elkins, AR 72727
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 22 of 25



                  Nicor Natural Gas
                  1844 Ferry Rd
                  Naperville, IL 60563


                  North Shore Gas Co
                  P.O. Box 6050
                  Carol Stream, IL 60197


                  Northfield Block
                  One Hunt Ct
                  Mundelein, IL 60060


                  Operating Engineers Local 150
                  6200 Joliet Road
                  Countryside, IL 60525


                  Paypal
                  2211 N. 1st
                  San Jose, CA 95131


                  Phoenix Irrigation Supply
                  1261 Howard St
                  Elk Grove Village, IL 60007


                  Plumbers JAC Local 130
                  1340 West Washington Boulevard
                  Chicago, IL 60607


                  Poul's Nursery
                  6754 W Indian Creek Road
                  Lake Zurich, IL 60047


                  Quality Turf
                  PO Box 545
                  North Aurora, IL 60542


                  Quicken
                  3760 Haven Ave
                  Menlo Park, CA 94025


                  Railroad Maintenance & Industrial H
                  2725 W Monroe
                  Springfield, IL 62704
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 23 of 25



                  RC Topsoil
                  21 N 988 N. Pepper Rd
                  Barrington, IL 60010


                  Reds Garden Center
                  3460 Dundee
                  Northbrook, IL 60062


                  Russo's
                  9525 W Irving Park
                  Schiller Park, IL 60176


                  Rusthoven Mechanical Industries
                  PO Box 216
                  Clarendon Hills, IL 60514


                  S & S Electric
                  447 Hannah
                  Forest Park, IL 60130


                  Schwake Stone Co
                  300 S Western
                  Des Plaines, IL 60016


                  Shemin Nuseries, Inc
                  PO Box 857
                  Addison, IL 60101


                  Sid Kamp, Inc
                  8118 W 189th St
                  Mokena, IL 60448


                  Site One
                  4 N 755 Foxdale Dr
                  Addison, IL 60101


                  SIUE
                  1566 Lewis Rd
                  Edwardsville, IL 62025


                  Small Engine Warehouse
                  2347 S 800 E
                  Dunkirk, IN 47336
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 24 of 25



                  Stillwater Automotive
                  1821 S Perkins
                  Stillwater, OK 74074


                  Strada Auto Body
                  47 W. Fullerton
                  Addison, IL 60101


                  Sub Trailer Service
                  415 E. St
                  Villa Park, IL 60181


                  T & C
                  812 E Capri
                  Palatine, IL 60074


                  Tameling Industries
                  7500 S Madison
                  Willowbrook, IL 60527


                  The Hartford Fin. Serv. Group
                  Attn: Spilotro Law Group, LLC
                  6160 N. Cicero Ave., Suite 650
                  Chicago, IL 60646


                  Thomas Pump Co.
                  120 Industrial Dr
                  Slidell, LA 70460


                  Travelers Insurance
                  PO Box 660317
                  Dallas, TX 75266


                  Unilock
                  301 E Sullivan
                  Aurora, IL 60505


                  Vermeer Midwest
                  2801 Beverly
                  Aurora, IL 60502


                  Village of Clarendon Hills
                  1 N Prospect
                  Clarendon Hills, IL 60514
Case 21-03864   Doc 1   Filed 03/25/21 Entered 03/25/21 11:28:39   Desc Main
                         Document     Page 25 of 25



                  Village of Hillside
                  39843 Treasury Center
                  Chicago, IL 60694


                  Village of Stone Park
                  PO Box 66127
                  Chicago, IL 60666


                  Village of Villa Park
                  20 Ardmore Ave
                  Villa Park, IL 60181
